DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, 9, 16, and 23-27 are allowed because the prior art of record, fails to anticipate or render obvious the features of (see underlined limitations):
A cell access method applied to user equipment, the method comprising: 
acquiring an identifier of at least one cell in a plurality of cells, wherein the identifier of the at least one cell is a physical cell identifier (PCI) configured by an operator through an operation administration and maintenance (OAM) system, and a PCI of a high-speed dedicated network cell is different from a PCI of a cell in a public network; determining the PCI of the at least one cell matching a pre-stored identifier, and further determining the at least one cell as the high-speed dedicated network cell; and
 in response to determining that the at least one cell is the high-speed dedicated network cell, 
determining whether or not to access the high-speed dedicated network cell according to a current mobility state of the user equipment; 
wherein the determining whether or not to access the high-speed dedicated network cell according to the current mobility state of the user equipment comprises: 
recording information of a neighbor cell of a cell where the user equipment resides; 
determining an amount of the information, recorded in unit time, of the neighbor cell; and 
determining a mobility state of the user equipment according to a relationship between the amount and one or more preset amounts, as well as association information of the relationship with the mobility state; 
wherein the one or more preset amounts comprise a first amount and a second amount, and the second amount is greater than or equal to the first amount; wherein the determining the mobility state of the user equipment according to the relationship between the amount and the one or more preset amounts, as well as the association information of the relationship with the mobility state comprises, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low-speed mobility state. (claims 1, 9, and 16) 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643